DETAILED ACTION

Response to Amendment
The applicant has amended the following: 
		Claims: 1-30 have not been amended.  


Response to Arguments
Applicant’s arguments filed on 01/31/22 with regards to claims 1-30 have been fully considered but they are not persuasive.    

	APPLICANT’S ARGUMENTS:
	The applicant argues that Luo in view of Bendlin fails to disclose “allocating a second set of resources to fewer RS symbols than the first set of resources in the subframe for a second UE, wherein a location of the at least two RS symbols in the subframe and a location of the fewer RS symbols in the subframe is symmetric between downlink RS transmissions and RS uplink transmission” because while paragraph [0022] of Bendlin refers to symmetric DMRS patterns, Applicant submits that the term “symmetric” refers to the waveform used for transmitting DMRS in UL and DL rather than locations of DMRS symbols. For example, paragraph [0022] of Bendlin explains that “the uplink air interface for current LTE systems is based on SC-FDMA” and that “SC-FDMA waveforms exhibit several benefits foremost among them a low peak-to- average power ratio (PAPR)[, which allows] ... for more efficient operation of the user and downlink use different waveforms, may no longer be justified by this improved PA efficiency, ... as the benefits of a symmetric uplink/downlink air interface may outweigh those of SC-FDMA.” For example, as paragraph [0022] of Bendlin explains, “in current LTE systems, a UE may need to implement both an OFDMA receiver and an SC-FDMA receiver to receive downlink transmissions from an eNB and device-to-device transmissions from another UE, respectively.” Thus, as can be seen, the “symmetry” described in Bendlin refers to the type of waveform used for UL and DL transmissions rather than locations of DRMS symbols within the UL and DL transmissions. Therefore, for at least these reasons, Applicant submits that Bendlin fails to teach or suggest “allocating a second set of resources to fewer RS symbols than the first set of resources in the subframe for a second UE, wherein a location of the at least two RS symbols in the subframe and a location of the fewer RS symbols in the subframe is symmetric between downlink RS transmissions and RS uplink transmissions,” as recited in claim 1 and similar features recited in claim 21 and as such, Bendlin fails to cure the deficiencies of Low.  The applicant argues that claims 11 and 26 recite similar features as claims 1 and 21  and therefore for at least the reasons as presented above, Applicant submits that Lou and Bendlin, whether considered alone or in combination fail to teach or suggest “determining at least a first set of resources allocated to at least two reference signal (RS) symbols in a subframe for the first UE, wherein a second set of resources are allocated to fewer RS symbols than the first set of resources in the subframe for a second UE, wherein a location of the at least two RS symbols in the subframe and a location of the fewer RS symbols in the subframe is symmetric between downlink RS transmission and RS uplink transmission” and in addition, the applicant provides the same arguments for the rest of the dependent claims (See Pages 10-13 of Applicant’s Arguments filed on 01/31/22).

	EXAMINER’S RESPONSE:
	The examiner respectfully disagrees.  The combination of the teachings Luo in view of Bendlin does disclose the applicant’s argued limitations of “allocating a second set of resources to fewer RS symbols than the first set of resources in the subframe for a second UE, wherein a location of the at least two RS symbols in the subframe and a location of the fewer RS symbols in the subframe is symmetric between downlink RS transmissions and RS uplink transmission” and “determining at least a first set of resources allocated to at least two reference signal (RS) symbols in a subframe for the first UE, wherein a second set of resources are allocated to fewer RS symbols than the first set of resources in the subframe for a second UE, wherein a location of the at least two RS symbols in the subframe and a location of the fewer RS symbols in the subframe is symmetric between downlink RS transmission and RS uplink transmission” as will be apparent in the following explanations provided below. 

	To begin with, prior to addressing the applicant’s arguments, the examiner would like to present highlighted portions of the citations taken from the cited prior art as well as the reasonable conclusions of obviousness made in view of said citations.  


The examiner therefore directs the applicant to the highlighted portions of Luo, Fig. 5A & [0033], [0047], [0082] & [0091] seen below:

[0091] Controllers/processors 1140 and 1180 may direct the operation at UE 120 and eNB 110, respectively. Processor 1120, modulators 1132, processor 1140, and/or other processors and modules at UE 120 may perform or direct process 900 in FIG. 9 and/or other processes for the techniques described herein. Processor 1120, modulators 1132, and/or other processors and modules at UE 120 may implement module 300 in FIG. 3, module 600 in FIG. 6, or module 700 in FIG. 7. Demodulators 1154, MIMO detector 1156, processor 1158, processor 1180, processor 1184, and/or other processors and modules at eNB 110 may perform or direct process 1000 in FIG. 10 and/or other processes for the techniques described herein. Demodulators 1154, channel processor 1184, MIMO detector 1156, and/or other processors and modules at base station 110 may implement module 800 in FIG. 8. Memories 1142 and 1182 may store data and program codes for UE 120 and eNB 110, respectively. A scheduler 1186 may schedule UEs for downlink and/or uplink transmission and may provide allocations of resources (e.g., subcarriers, cyclic shifts, etc.) for the scheduled UEs.



[0082] The base station may send an assignment of M subcarriers to a UE. The first set of subcarriers may include one subcarrier out of every S subcarriers among the M subcarriers, where M is greater than S, and S is greater than one. The second set of subcarriers may include at least one subcarrier (all subcarriers) among the M subcarriers but may exclude subcarriers used to transmit reference symbols.



[0033] FIG. 3 shows a block diagram of a design of a transmitter module 300 for a UE. Module 300 can multiplex the DMRS and data on different sets of pilot and data subcarriers in one symbol period. Within module 300, a DFT unit 310 may receive D modulation symbols for data (e.g., traffic data and/or control data), perform a D-point DFT on the D modulation symbols, and provide D frequency-domain data symbols. A generator 320 may receive a reference signal (RS) sequence assigned to the UE for the DMRS and may generate P reference symbols based on the RS sequence. A symbol-to-subcarrier mapper 330 may receive the D data symbols from DFT unit 310 and the P reference symbols from generator 320. Mapper 330 may map the P reference symbols to the 




    PNG
    media_image1.png
    369
    891
    media_image1.png
    Greyscale


[0047] In the design shown in FIG. 4, the DMRS is transmitted in one symbol period in each slot. This design may provide good channel estimation performance for a stationary or low mobility UE. It may be desirable to transmit the DMRS in more symbol periods of each slot in order to obtain good channel estimation performance for a high mobility UE.


	As can be seen from the highlighted portions of Luo seen above, Luo, [0091] discloses a scheduler may schedule UEs for downlink and/or uplink transmissions and may provide allocations of resources (i.e. reads on allocating a first set of resources and a second set of resources) for scheduled UEs (i.e. reads on a first and second UEs) and Luo, [0082] discloses the base station may send an assignment of M sub carriers to a UE (i.e. reads on UE) and the first set of subcarriers (i.e. reads on allocating a set of resources) includes one subcarrier out of every S subcarriers among the M subcarriers where M is greater than S and S is greater than one and Luo, [0033] discloses a generator may receive a reference signal RS sequence assigned to the UE for the DMRS and may generate P reference symbols based on the RS sequence and Luo, Fig. 5A & [0047] discloses the DMRS (i.e. reads on RS symbols) is transmitted in one symbol period in each slot and this design provides good channel estimation performance for a stationary or low mobility UE (i.e. reads on allocating second set of resources to fewer RS symbols as the DMRS is only transmitted in one symbol period) and it may be desirable to transmit the DMRS in more symbol periods (i.e. reads on allocating a first set of resources to at least two RS symbols as the DMRS is transmitted in more than one symbol period) of each slot in order to obtain good channel estimation performance for high mobility and Fig. 5A shows that one subframe includes two slots each containing seven blocks for each slot wherein the DMRS are located on the second block (i.e. block 1 for the first slot and block 8 for the second slot) and sixth block (i.e. block 5 for the first slot and block 12 for the second slot) of each slot which clearly indicates to one of ordinary skill in the art to recognize that a base station allocates different RS symbols to different UEs based on the mobility of the UE wherein the higher the mobility of the UE the more the RS symbols and the lower the mobility of the UE the fewer the RS symbols and the UE determines the assigned allocation and communicates and transmits the RS symbols with the base station in a pattern corresponding to its mobility and which clearly reads on the applicant’s argued limitations of “allocating a second set of resources to fewer RS symbols than the first set of resources in the subframe for a second UE” and “determining at least a first set of resources allocated to at least two reference signal (RS) symbols in a subframe for the first UE, wherein a second set of resources are allocated to fewer RS symbols than the first set of resources in the subframe for a second UE”.

	While Luo discloses the allocation of DRMS reference symbols and allocation of uplink and downlink transmissions, Luo fails to explicitly disclose that the DRMS reference symbols in the uplink is symmetric to the DRMS reference symbols in the downlink and therefore fails to disclose “wherein a location of the at least two RS symbols in the subframe and a location of the fewer RS symbols in the subframe is symmetric between downlink RS transmissions and RS uplink transmission”.

	However, these missing aspects of Luo are remedied by the disclosure of Bendlin, Fig. 2 & [0022] & [0028] seen below:

[0022] As noted above, the uplink air interface for current LTE systems is based on SC-FDMA. SC-FDMA waveforms exhibit several benefits foremost among them a low peak-to-average power ratio (PAPR). Low PAPRs allow for more efficient operation of the user equipment's (UE's) power amplifier (PA). An asymmetric design, i.e., where uplink and downlink use different waveforms, may no longer be justified by this improved PA efficiency, however, as the benefits of a symmetric uplink/downlink air interface may outweigh those of SC-FDMA. For example, in current LTE systems, a UE may need to implement both an OFDMA receiver and an SC-FDMA receiver to receive downlink transmissions from an eNB and device-to-device transmissions from another UE, respectively. In addition, for highly dynamic flexible duplex systems, i.e., where downlink and uplink are no longer frequency-division duplexed (FDD) in separate bands or time-division duplexed (TDD) in separate subframes, it may be beneficial to use symmetric DMRS patterns in either duplex direction to allow for sophisticated, possibly network assisted, interference cancellation and mitigation schemes.


    PNG
    media_image2.png
    747
    898
    media_image2.png
    Greyscale


[0028] In one embodiment, different kinds of UCI are mapped onto different OFDM symbols. To this end, OFDM symbols within one PRB are grouped by whether they contain DMRS REs or not. One such example is given in FIG. 2. In the first slot, symbols #4 and #7 are reserved for rank indication (RI) where the symbols in each slot are numbered from 1 to 7. In the second slot, symbols #1 and #4 are reserved for rank indication. In this example, the last OFDM symbol of the second slot is not included assuming it can be used to transmit sounding reference signals (SRS). Similarly, the first symbol of the first slot is not included such that the total number of REs reserved for potential RI transmission is the same as in LTE, namely, 4M.sub.sc. Since the depicted DMRS pattern simply serves as an example for ease of exposition, other time/frequency resources for RI transmission are not precluded. Similarly, a second set of resources is reserved for HARQ ACK/NACK transmission, namely, those OFDM symbols which also 5 and #6 are reserved in the first slot and symbols #2, #3, #5, #6 are reserved in the second slot. Symbols #2 and #3 in the first slot are not included such that the total number of REs reserved for potential HARQ ACK/NACK transmission is the same as in LTE, namely, 4M.sub.sc. Since the depicted DMRS pattern simply serves as an example for ease of exposition, other time/frequency resources for HARQ ACK/NACK transmission are not precluded. In another embodiment, OFDM symbols carrying DMRS are reserved for potential rank indication transmission whereas OFDM symbols not carrying DMRS are reserved for potential HARQ ACK/NACK feedback transmission.

	As can be seen in the highlighted portions of Bendlin seen above, Bendlin, Fig. 2 & [0022] discloses for highly dynamic flexible duplex systems, where downlink and uplink are no longer frequency division duplexed FDD in separate bands or time divisions duplexed TDD in separate sub-frames, it may be beneficial to use symmetric DMRS patterns in either duplex direction to allow for sophisticated possibly network assisted, interference cancellation and mitigation schemes and Fig. 2 shows the symmetric DMRS patterns for symmetric UL/DL that has both symmetric locations for the DMRS in each of the slot as well as symmetric location of the DMRS in each of the physical resource block and Bendlin, [0028] discloses that the symbols from each slot are numbered 1-7 which clearly indicates to one of ordinary skill in the art to recognize and find obvious that the locations of the DMRS are located in the same symmetric locations for both the uplink and the downlink for symmetric DMRS patterns in either duplex directions and which therefore reads on the applicant’s argued limitations of “wherein a location of the at least two RS symbols in the subframe and a location of the fewer RS symbols in the subframe is symmetric between downlink RS transmissions and RS uplink transmission”.


With regards to the applicant’s arguments, contrary to the applicant’s arguments, Bendlin clearly recites “for highly dynamic flexible duplex systems, i.e., where downlink and uplink are no longer frequency-division duplexed (FDD) in separate bands or time-division duplexed (TDD) in separate subframes, it may be beneficial to use symmetric DMRS patterns in either duplex direction” which clearly indicates to one of ordinary skill in the art to recognize and find obvious that the duplex direction corresponds to both the uplink and the downlink directions and that said system utilizes symmetric DMRS patterns and its corresponding locations are the same in both the uplink and downlink directions and this is clearly evident as indicated in the highlighted portions of Fig. 2 of Bendlin seen above that shows symmetric locations not only between each of the slots but also symmetric locations between the physical resource block as well.  In addition, one of ordinary skill in the art would also clearly recognize and find obvious that symmetric DMRS patterns in symmetric waveforms would still have the same locations for said DMRS patterns in each of the waveforms in order for the DMRS patterns to be symmetric otherwise the DMRS patterns would no longer be symmetric.


Therefore, the argued limitations read upon the cited references or are written broad such that they read upon the cited references, as follows:   

Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The dependent claims 9 and 19 are objected as allowable because the closest prior art found fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features in the specific order, structure and combination of limitations of the dependent claims in combination with the independent claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim 1, 6-7, 10-11, 16-17, 20-21, 25-26 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US Patent Publication 2011/0128909 herein after referenced as Luo) in view of Bendlin et al. (US Patent Publication 2018/0110041 herein after referenced as Bendlin).

Regarding claim 1 and claim 21, Luo discloses:
A method of wireless communication by a base station, comprising: and An apparatus for wireless communication by a base station, comprising: at least one processor configured to: allocating a first set of resources to at least two reference signal (RS) symbols in a subframe for a first user equipment (UE); allocating a second set of resources to fewer RS symbols than the first set of resources in the subframe for a second UE, (Luo, Fig. 11 & [0091] discloses controllers / processors directs the operation at the UE (i.e. reads on UE) and eNB (i.e. reads on base station) and memories may store data and program codes for UE and eNB and a scheduler may schedule UEs for downlink and/or uplink transmissions and may provide allocations of resources (i.e. reads on allocating a first set of resources and a second set of resources) for scheduled UEs (i.e. reads on a first and second UEs); Luo, Fig. 10 & [0082] discloses the base station may send an assignment of M sub carriers to a UE (i.e. reads on UE) and the first set of subcarriers (i.e. reads on allocating a set of resources) includes one subcarrier out of every S subcarriers among the M subcarriers where M is greater than S and S is greater than one; Luo, [0030] discloses the DMRS (i.e. reads on RS symbols) may be transmitted on a subset of M subcarriers assigned (i.e. reads on allocating a set of resources) to a UE for transmission (i.e. reads on communicating with UE); Luo, Figs. 5 & [0074] discloses the techniques described may provide various advantages and may enable reduction of overhead for reference signals such as the DMRS, SRS, etc. (i.e. reads on RS symbols), wherein transmitting the DMRS in one symbol period per slot may not be sufficiently dense in time to support reliable channel estimation at higher Doppler frequencies due to UE mobility and in such high mobility scenario, the DMRS may be transmitted more frequently in time such as two symbol periods of each slot (i.e. reads on first set of resources includes at least two RS) as shown in Fig. 5 and Fig. 5 shows that one subframe symbol period comprises multiple DMRS slots; Luo, Fig. 4 & [0047] discloses the DMRS (i.e. reads on RS symbols) is transmitted in one symbol period in each slot and this design provides good channel estimation performance for a stationary or low mobility UE (i.e. reads on allocating second set of resources to fewer RS symbols) and it may be desirable to transmit the DMRS in more symbol periods of each slot in order to obtain good channel estimation performance for high mobility; Luo, [0033] discloses a generator may receive a reference signal RS sequence assigned to the UE for the DMRS and may generate P reference symbols based on the RS sequence; Luo, [0067] discloses the UE is configured to transmit the sounding reference signal SRS on all or part of the system bandwidth and possibility on different parts of the system bandwidth in different symbol periods; Luo, [0069] discloses different UEs may be multiplexed in various manners for the SRS.  Therefore one of ordinary skill in the art would recognize that a base station allocates different RS symbols to different UEs based on the mobility of the UE wherein the higher the mobility of the UE the more the RS symbols and the lower the mobility of the UE the fewer the RS symbols and the UE determines the assigned allocation and communicates and transmits the RS symbols with the base station in a pattern corresponding to its mobility).
 Luo discloses transmitting different reference symbols in a subframe to the UE but fails to explicitly disclose that said reference symbols are symmetric in the uplink and downlink and therefore fails to disclose “wherein a location of the at least two RS symbols in the subframe and a location of the fewer RS symbols in the subframe is symmetric between downlink RS transmissions and RS uplink transmissions;”
	In a related field of endeavor, Bendlin discloses:
wherein a location of the at least two RS symbols in the subframe and a location of the fewer RS symbols in the subframe is symmetric between downlink RS transmissions and RS uplink transmissions; (Bendlin, Fig. 2 & [0022] discloses for highly dynamic flexible duplex systems, where downlink and uplink are no longer frequency division duplexed FDD in separate bands or time divisions duplexed TDD in separate sub-frames, it may be beneficial to use symmetric DMRS patterns in either duplex direction to allow for sophisticated possibly network assisted, interference cancellation and mitigation schemes and Fig. 2 shows the symmetric DMRS patterns for symmetric UL/DL that has both symmetric locations for the DMRS in each of the slot as well as symmetric location of the DMRS in each of the physical resource block; Bendlin, [0028] discloses that the symbols from each slot are numbered 1-7; Bendlin, [0024] discloses dynamic DMRS patterns that change from subframe to subframe according to pre-specified rules.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the locations of the DMRS are located in the same symmetric locations for both the uplink and the downlink for symmetric DMRS patterns in either duplex directions).
	Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Luo to incorporate the teachings of Bendlin for the purpose of providing the system with a means to accommodate dynamic flexible duplex systems to allow for sophisticated possibly network assisted, interference cancellation and mitigation schemes (Bendlin, [0022]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of 
Regarding claim 6 and claim 25 and claim 30, Luo in view of Bendlin discloses:
The method of claim 1 and The apparatus of claim 21 and The apparatus of claim 26, wherein a first number of the at least two RS symbols in the subframe and a second number of the fewer RS symbols in the subframe are symmetric between downlink RS transmissions and RS uplink transmissions  (Bendlin, [0022] discloses for highly dynamic flexible duplex systems, where downlink and uplink are no longer frequency division duplexed FDD in separate bands or time divisions duplexed TDD in separate sub-frames, it may be beneficial to use symmetric DMRS patterns in either duplex direction to allow for sophisticated possibly network assisted, interference cancellation and mitigation schemes; Bendlin, [0024] discloses dynamic DMRS patterns that change from subframe to subframe according to pre-specified rules.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the same number of reference symbols would need to be present in both the uplink and downlink in order to have symmetry).
Regarding claim 7, Luo in view of Bendlin discloses:
The method of claim 1, wherein the RSs transmitted using the first set of resources and the RSs transmitted using the second set of resources comprise demodulation reference signals (DMRSs) (Luo, Figs. 5 & [0074] discloses the techniques described may provide various advantages and may enable reduction of overhead for reference signals such as the DMRS, SRS, etc., wherein transmitting the DMRS in one symbol period per slot may not be sufficiently dense in time to support reliable channel estimation at higher Doppler frequencies due to UE mobility and in such high mobility scenario, the DMRS may be transmitted more frequently in time such as two symbol periods of each slot; Luo, Fig. 4 & [0047] discloses the DMRS is transmitted in one symbol period in each slot and this design provides good channel estimation performance for a stationary or low mobility UE and it may be desirable to transmit the DMRS in more symbol periods of each slot in order to obtain good channel estimation performance for high mobility).
Regarding claim 10, Luo in view of Bendlin discloses:
The method of claim 1, wherein: allocating the first set of resources to the at least two RS symbols in the subframe comprises allocating the first set of resources to the at least two RS symbols in a first slot of the subframe; and allocating the second set of resources to the fewer RS symbols in the subframe comprises allocating the second set of resources to the fewer RS symbols in a second slot of the subframe (Luo, Figs. 5 & [0074] discloses the techniques described may provide various advantages and may enable reduction of overhead for reference signals such as the DMRS, SRS, etc., wherein transmitting the DMRS in one symbol period per slot may not be sufficiently dense in time to support reliable channel estimation at higher Doppler frequencies due to UE mobility and in such high mobility scenario, the DMRS may be transmitted more frequently in time such as two symbol periods of each slot as shown in Fig. 5 and Fig. 5 shows that one subframe symbol period comprises multiple DMRS slots; Luo, Fig. 4 & [0047] discloses the DMRS is transmitted in one symbol period in each slot and this design provides good channel estimation performance for a stationary or low mobility UE and it may be desirable to transmit the DMRS in more symbol periods of each slot in order to obtain good channel estimation performance for high mobility).
Regarding claim 11, Luo discloses:
A method of wireless communication by a first user equipment (UE), comprising: and An apparatus for wireless communication by a first user equipment (UE), comprising: at least one processor configured to: determining at least a first set of resources allocated to at least two reference signal (RS) symbols in a subframe for the first UE, wherein a second set of resources are allocated to fewer RS symbols than the first set of resources in the subframe for a second UE, (Luo, Fig. 11 & [0091] discloses controllers / processors directs the operation at the UE (i.e. reads on UE) and eNB (i.e. reads on base station) and memories may store data and program codes for UE and eNB and a scheduler may schedule UEs for downlink and/or uplink transmissions and may provide allocations of resources (i.e. reads on allocating a first set of resources and a second set of resources) for scheduled UEs (i.e. reads on a first and second UEs); Luo, Fig. 10 & [0082] discloses the base station may send an assignment of M sub carriers to a UE (i.e. reads on UE) and the first set of subcarriers (i.e. reads on allocating a set of resources) includes one subcarrier out of every S subcarriers among the M subcarriers where M is greater than S and S is greater than one; Luo, [0030] discloses the DMRS (i.e. reads on RS symbols) may be transmitted on a subset of M subcarriers assigned (i.e. reads on allocating a set of resources) to a UE for transmission (i.e. reads on communicating with UE); Luo, Figs. 5 & [0074] discloses the techniques described may provide various advantages and may enable reduction of overhead for reference signals such as the DMRS, SRS, etc. (i.e. reads on RS symbols), wherein transmitting the DMRS in one symbol period per slot may not be sufficiently dense in time to support reliable channel estimation at higher Doppler frequencies due to UE mobility and in such high mobility scenario, the DMRS may be transmitted more frequently in time such as two symbol periods of each slot (i.e. reads on first set of resources includes at least two RS) as shown in Fig. 5 and Fig. 5 shows that one subframe symbol period comprises multiple DMRS slots; Luo, Fig. 4 & [0047] discloses the DMRS (i.e. reads on RS symbols) is transmitted in one symbol period in each slot and this design provides good channel estimation performance for a stationary or low mobility UE (i.e. reads on allocating second set of resources to fewer RS symbols) and it may be desirable to transmit the DMRS in more symbol periods of each slot in order to obtain good channel estimation performance for high mobility; Luo, [0033] discloses a generator may receive a reference signal RS sequence assigned to the UE for the DMRS and may generate P reference symbols based on the RS sequence; Luo, [0067] discloses the UE is configured to transmit the sounding reference signal SRS on all or part of the system bandwidth and possibility on different parts of the system bandwidth in different symbol periods; Luo, [0069] discloses different UEs may be multiplexed in various manners for the SRS.  Therefore one of ordinary skill in the art would recognize that a base station allocates different RS symbols to different UEs based on the mobility of the UE wherein the higher the mobility of the UE the more the RS symbols and the lower the mobility of the UE the fewer the RS symbols and the UE determines the assigned allocation and communicates and transmits the RS symbols with the base station in a pattern corresponding to its mobility).
 Luo discloses transmitting different reference symbols in a subframe to the UE but fails to explicitly disclose that said reference symbols are symmetric in the uplink and downlink and therefore fails to disclose “wherein a location of the at least two RS symbols in the subframe and a location of the fewer RS symbols in the subframe is symmetric between downlink RS transmissions and RS uplink transmissions;”
	In a related field of endeavor, Bendlin discloses:
(Bendlin, Fig. 2 & [0022] discloses for highly dynamic flexible duplex systems, where downlink and uplink are no longer frequency division duplexed FDD in separate bands or time divisions duplexed TDD in separate sub-frames, it may be beneficial to use symmetric DMRS patterns in either duplex direction to allow for sophisticated possibly network assisted, interference cancellation and mitigation schemes and Fig. 2 shows the symmetric DMRS patterns for symmetric UL/DL that has both symmetric locations for the DMRS in each of the slot as well as symmetric location of the DMRS in each of the physical resource block; Bendlin, [0028] discloses that the symbols from each slot are numbered 1-7; Bendlin, [0024] discloses dynamic DMRS patterns that change from subframe to subframe according to pre-specified rules.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the locations of the DMRS are located in the same symmetric locations for both the uplink and the downlink for symmetric DMRS patterns in either duplex directions).
	Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Luo to incorporate the teachings of Bendlin for the purpose of providing the system with a means to accommodate dynamic flexible duplex systems to allow for sophisticated possibly network assisted, interference cancellation and mitigation schemes (Bendlin, [0022]) and for the purpose of making the system more dynamic, versatile and 
Regarding claim 16 and claim 26, Luo in view of Bendlin discloses:
The method of claim 11 and The apparatus of claim 26, wherein a first number of the at least two RS symbols in the subframe and a second number of the fewer RS symbols in the subframe are symmetric between downlink RS transmissions and RS uplink transmissions (Bendlin, [0022] discloses for highly dynamic flexible duplex systems, where downlink and uplink are no longer frequency division duplexed FDD in separate bands or time divisions duplexed TDD in separate sub-frames, it may be beneficial to use symmetric DMRS patterns in either duplex direction to allow for sophisticated possibly network assisted, interference cancellation and mitigation schemes; Bendlin, [0024] discloses dynamic DMRS patterns that change from subframe to subframe according to pre-specified rules.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the same number of reference symbols would need to be present in both the uplink and downlink in order to have symmetry).
Regarding claim 17, Luo in view of Bendlin discloses:
The method of claim 11, wherein the RSs transmitted using the first set of resources and the RSs transmitted using the second set of resources comprise demodulation reference signals (DMRSs) (Luo, Figs. 5 & [0074] discloses the techniques described may provide various advantages and may enable reduction of overhead for reference signals such as the DMRS, SRS, etc., wherein transmitting the DMRS in one symbol period per slot may not be sufficiently dense in time to support reliable channel estimation at higher Doppler frequencies due to UE mobility and in such high mobility scenario, the DMRS may be transmitted more frequently in time such as two symbol periods of each slot; Luo, Fig. 4 & [0047] discloses the DMRS is transmitted in one symbol period in each slot and this design provides good channel estimation performance for a stationary or low mobility UE and it may be desirable to transmit the DMRS in more symbol periods of each slot in order to obtain good channel estimation performance for high mobility).
Regarding claim 20, Luo in view of Bendlin discloses:
(Luo, Figs. 5 & [0074] discloses the techniques described may provide various advantages and may enable reduction of overhead for reference signals such as the DMRS, SRS, etc., wherein transmitting the DMRS in one symbol period per slot may not be sufficiently dense in time to support reliable channel estimation at higher Doppler frequencies due to UE mobility and in such high mobility scenario, the DMRS may be transmitted more frequently in time such as two symbol periods of each slot as shown in Fig. 5 and Fig. 5 shows that one subframe symbol period comprises multiple DMRS slots; Luo, Fig. 4 & [0047] discloses the DMRS is transmitted in one symbol period in each slot and this design provides good channel estimation performance for a stationary or low mobility UE and it may be desirable to transmit the DMRS in more symbol periods of each slot in order to obtain good channel estimation performance for high mobility).


Claim 2-3, 12-13, 22-23 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US Patent Publication 2011/0128909 herein after referenced as Luo) in view of Bendlin et al. (US Patent Publication 2018/0110041 herein after referenced as Bendlin) and further in view of Nammi et al. (US Patent Publication 2016/0143055 herein after referenced as Nammi).  


Regarding claim 2 and claim 12 and claim 22 and claim 27, Luo in view of Bendlin discloses:
The method of claim 1, wherein: (see claim 1) and The method of claim 11 (see claim 11) and The apparatus of claim 21, wherein: at least one processor configured to (see claim 21) and The apparatus of claim 26, wherein: (see claim 26).  Luo in view of Bendlin discloses allocating reference signals according to a high Doppler mobility scenario and a low Doppler mobility scenario but fails to explicitly disclose the use of a threshold in determining between the different scenarios and therefore fails to disclose “wherein: allocating the first set of resources to the at least two RS symbols in the subframe for the first UE is based on a first Doppler measurement of a first UE being at or above a threshold value; and allocating the second set of resources to the fewer RS symbols than the first set of resources in the subframe for the second UE is based on a second Doppler measurement of the second UE being less than the threshold value.”
	In a related field of endeavor, Nammi discloses:
wherein: allocating the first set of resources to the at least two RS symbols in the subframe for the first UE is based on a first Doppler measurement of a first UE being at or above a threshold value; and allocating the second set of resources to the fewer RS symbols than the first set of resources in the subframe for the second UE is based on a second Doppler measurement of the second UE being less than the threshold value (Nammi, [0035] discloses the one or more criteria may comprise the Doppler metric or speed of the one or more user equipment and comprise comparing the Doppler metric or speed of the one or more user equipment to a first threshold value and determining the first transmission periodicity of the first CSI-RS antenna port group and the second transmission periodicity of the second CSI-RS antenna port group based at least in part on the comparison and the Doppler metric or speed of the one or more user equipment may be below the first threshold value and the method may further comprise setting the value of the second transmission periodicity of the second CSI-RS antenna port group to a higher value than the first transmission periodicity of the first CSI-RS antenna group such that the CSI-RS corresponding to the second CSI-RS antenna port group are transmitted less frequently than the CSI-RS corresponding to the first CSI-RS antenna port group; Nammi, Fig. 6 & [0092] discloses UE uses the channel estimation of the first CSI-RS antenna port group in a time period such as a subframe, TTI, time slot, symbols, group of symbols, etc. and the transmission periodicity of the first CSI-RS antenna port group is set to 2 TTI and the transmission periodicity of the second CSI-RS antenna port group is set to 4 TTI by the network node transmitting CSI-RS and this implies that the transmission periodicity of the second CSI-RS antenna port group pilots is reduced by 50% and Fig. 6 shows that group 2 has fewer allocations than group 1; Nammi, [0025] discloses CSI reference signals CSI-RS are specifically intended to be used by terminals to acquire CSI; Nammi, [0023] discloses cell specific reference signals are transmitted in every downlink subframe).
	Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Luo in view of Bendlin to incorporate the teachings of Nammi for the purpose of providing the 
Regarding claim 3 and claim 13 and claim 23 and claim 28, Luo in view of Bendlin and further in view of Nammi discloses:
The method of claim 2 and The method of claim 12 and The apparatus of claim 22 and The apparatus of claim 27, wherein, based on the first Doppler measurement of (Luo, Figs. 5 & [0074] discloses transmitting the DMRS in one symbol period per slot may not be sufficiently dense in time to support reliable channel estimation at higher Doppler frequencies due to UE mobility and in such high mobility scenario, the DMRS may be transmitted more frequently in time such as two symbol periods of each slot as shown in Fig. 5; Luo, Fig. 4 & [0036] discloses DMRS are transmitted using OFDM and Fig. 4 shows the DMRS are transmitted on the multiple assigned symbol periods utilizing the set of assigned subcarriers from the M assigned subcarriers; Luo, [0025] discloses OFDM partition a frequency range into multiple orthogonal subcarriers which are commonly referred to as tones; Nammi, [0035] discloses the one or more criteria may comprise the Doppler metric or speed of the one or more user equipment and comprise comparing the Doppler metric or speed of the one or more user equipment to a first threshold value and determining the first transmission periodicity of the first CSI-RS antenna port group and the second transmission periodicity of the second CSI-RS antenna port group based at least in part on the comparison and the Doppler metric or speed of the one or more user equipment may be below the first threshold value and the method may further comprise setting the value of the second transmission periodicity of the second CSI-RS antenna port group to a higher value than the first transmission periodicity of the first CSI-RS antenna group such that the CSI-RS corresponding to the second CSI-RS antenna port group are transmitted less frequently than the CSI-RS corresponding to the first CSI-RS antenna port group; Nammi, Fig. 6 & [0092] discloses UE uses the channel estimation of the first CSI-RS antenna port group in a time period such as a subframe, TTI, time slot, symbols, group of symbols, etc. and the transmission periodicity of the first CSI-RS antenna port group is set to 2 TTI and the transmission periodicity of the second CSI-RS antenna port group is set to 4 TTI by the network node transmitting CSI-RS and this implies that the transmission periodicity of the second CSI-RS antenna port group pilots is reduced by 50% and Fig. 6 shows that group 2 has fewer allocations than group 1).


Claim 4, 14, 24 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US Patent Publication 2011/0128909 herein after referenced as Luo) in view of Bendlin et al. (US Patent Publication 2018/0110041 herein after referenced as Bendlin) and further in view of KIM et al. (US Patent Publication 2015/0381331 herein after referenced as Kim).  

Regarding claim 4 and claim 14 and claim 24 and claim 29, Luo in view of Bendlin discloses:
The method of claim 1 and The method of claim 11 and The apparatus of claim 21 and The apparatus of claim 26, wherein: at least one of code division multiplexing (CDM) or frequency division multiplexing (FDM) is used to transmit RS in the  (Luo, [0008] discloses the UE may multiplex and transmit reference signals and data in multiple symbol periods of a slot or a subframe and from multiple antennas using frequency division multiplexing FDM or code division multiplexing CDM).
 Luo in view of Bendlin discloses allocating resources to multiple different UEs based on mobility / Doppler characteristics but fails to explicitly disclose “wherein: the first and second sets of resources overlap in time; and at least one of code division multiplexing (CDM) or frequency division multiplexing (FDM) is used to transmit RS in the overlapping portion of the first and second sets of resources.”
In a related field of endeavor, Kim discloses:
wherein: the first and second sets of resources overlap in time; and at least one of  (Kim, Fig. 15 shows a high density RS pattern and Low density RS pattern overlapping in time in subframes 1 to 4 across a transmission band; Kim, [0013]-[0014] discloses if a high speed user equipment and a low speed user equipment coexist in a coverage, the processor may configure the time axis high density reference signal and the time axis low density reference signal on the high frequency partial band and the low frequency partial band respectively and the system frame may include a subframe having both the time axis high density reference signal and the low density reference signal and the frequency axis density of the time axis high density reference signal may be equal to that of the time axis low density signal; Kim, [0062] discloses if several streams are transmitted via several antennas it may be regarded as spatial multiplexing; Kim, [0016]-[0017] discloses the present invention may provide the following effects and features wherein a base station in a wireless communication system can perform a reference signal transmission appropriate for channel properties in a manner of configuration a reference signal density or pattern differing on each frequency band; Kim, [0039] discloses orthogonal frequency division multiple access scheme).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Luo in view of Bendlin to incorporate the teachings of Kim for the purpose of providing the system with a means to perform multiple reference signal transmission from multiple different mobile devices that are appropriate for channel properties in a manner of configuration a reference signal density or pattern differing on each frequency band (Kim, [0016]-[0017]) and furthermore, one of ordinary skill in the art would recognize that the modification would make the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element (i.e. performing a process of frequency division multiplexing to transmit reference signals as taught by Luo) with another known element (i.e. performing a process of frequency division multiplexing to transmit reference signals, wherein the reference signals are transmitted to multiple different UEs in an overlapping manner as taught by Kim) to obtain the predictable result of the system .


Claim 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US Patent Publication 2011/0128909 herein after referenced as Luo) in view of Bendlin et al. (US Patent Publication 2018/0110041 herein after referenced as Bendlin) and further in view of Annavajjala et al. (US Patent Publication 2012/0082252 herein after referenced as Annavajjala).    

Regarding claim 5 and claim 15, Luo in view of Bendlin discloses:
The method of claim 1 and The method of claim 11, wherein resources of the first set of resources are mapped to tones across multiple symbols according to a mapping algorithm (Luo, [0056] discloses the mapper may map the P reference symbols to the P pilot subcarriers and map the D’ data symbols to the D’ data subcarriers; Luo, [0025] discloses OFDM partition a frequency range into multiple orthogonal subcarriers which are commonly referred to as tones).
Luo discloses mapping the reference and data symbols but fails to disclose what type of mapping algorithm being utilized and therefore fails to disclose “wherein  resources of the first set of resources are mapped to tones across multiple symbols according to a mapping algorithm that is at least one of random or pseudo-random.”
In a related field of endeavor, Annavajjala discloses:
wherein resources of the first set of resources are mapped to tones across multiple symbols according to a mapping algorithm that is at least one of random or pseudo-random (Annavajjala, [0016]-[0019] discloses random pilot tones assignment and discloses a set of pilot tones are inserted in frequency subcarriers and time slots of a OFDM symbol and discloses based on the number of frequencies, the transmitter allocates the set of pilot tones uniformly and at random to the assigned frequencies and discloses a number of pilot tones in the time domain can depend on a Doppler spread, mobility of the receiver or an environment in which the receiver operates; Annavajjala, [0040]-[0044] discloses compared to the conventional channel estimation, the invention has the following advantages such as the invention can reduce the required number of pilot subcarriers and the invention can reduce the computational complexity).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Luo to incorporate the teachings of Annavajjala for the purpose of providing the system with a means to reduce the number of pilot subcarriers and reduce the computational complexity (Annavajjala, [0040]-[0044]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the .


Claim 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US Patent Publication 2011/0128909 herein after referenced as Luo) in view of Bendlin et al. (US Patent Publication 2018/0110041 herein after referenced as Bendlin) and further in view of SEO et al. (US Patent Publication 2016/0029331 herein after referenced as Seo).    

Regarding claim 8 and claim 18, Luo in view of Bendlin discloses:
The method of claim 1 (see claim 1) and The method of claim 11 (see claim 11).  Luo in view of Bendlin discloses allocating references signals resources but fails to  “wherein allocating at least the first set of resources comprises allocating at least a portion of the first set of resources to at least a half-symbol located in a guard period of the subframe or at least a half-symbol located in a common burst region of the subframe.”
	In a related field of endeavor, Seo discloses:
wherein allocating at least the first set of resources comprises allocating at least a portion of the first set of resources to at least a half-symbol located in a guard period of the subframe (Seo, [0217] discloses the SRS transmitted from the RS to the BS can be allocated to part of a symbol including the guard interval in a subframe for example, the former half or the latter half of the symbol and transmitted therein and according to this method, the SRS can be prevented from being deteriorated due to the guard interval included in the symbol of the subframe; Seo, [0162] discloses a sounding reference signal SRS).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Luo in view of Bendlin to incorporate the teachings of Seo for the purpose of preventing deterioration of the reference signal (Seo, [0217]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize .


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645